

113 HR 3321 IH: Voter ID Accessibility Act of 2013
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3321IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Mr. Cohen introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the National Voter Registration Act of 1993 to require each voter registration agency in a State which requires an individual to present a government-issued photo identification as a condition of voting in an election for Federal office to provide such an identification without charge upon request to any such individual who does not otherwise possess one, and for other purposes.1.Short titleThis Act may be cited as the Voter ID Accessibility Act of 2013.2.Requiring states with photo identification requirement for voting to provide identification to individuals without identification(a)RequirementSection 7 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5) is amended by adding at the end the following new subsection:(e)Provision of photo identification by states requiring photo identification as condition of votingIf a State has in effect a requirement that an individual present a government-issued photo identification as a condition of voting in an election for Federal office held in the State (or, in the case of an individual who wishes to vote by mail in such an election, a copy of a government-issued photo identification)—(1)in the case of an individual who is an applicant to register to vote in the State, each voter registration agency in the State shall, at the time the agency provides the individual with a voter registration application form, notify the individual of such requirement and provide the individual with such an identification without charge upon request;(2)in the case of an individual who is registered to vote in the State but does not otherwise possess such an identification, the State shall, at such time and in accordance with such procedures as the State may require, notify the individual of such requirement and provide the individual with such an identification without charge upon request, so long as the State provides the individual with reasonable opportunities to obtain the identification prior to the date of the election; and(3)in the case of an individual who requests that a voter registration agency provide the individual with such an identification under paragraph (1) or paragraph (2), the State shall provide the individual with such assistance without charge upon request as may be necessary to enable the individual to obtain and process any documentation necessary to obtain the identification..(b)Effective dateThe amendments made by this Act shall apply with respect to elections held on or after the 90-day period which begins on the date of the enactment of this Act.